              Case 1:21-cr-00313-JPO Document 37 Filed 09/09/21 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007



                                                          September 5, 2021

    BY ECF

    The Honorable J. Paul Oetken
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007

            Re:    United States v. Niaz Khan, et al., 21 Cr. 313 (JPO)

    Dear Judge Oetken:

            The Government respectfully submits this letter on behalf of the parties to jointly request
    a 30-day adjournment of the status conference presently scheduled for September 10, 2021,
    at 11:00 a.m. In addition, the Government respectfully requests, with the consent of all defendants,
    that time be excluded pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from
    September 10, 2021, until the date for which the conference is rescheduled, to permit the
    defendants additional time to review discovery and discuss potential pretrial dispositions with the
    Government.
Granted. The September 10, 2021 pretrial
conference is adjourned to October 25, 2021 at          Respectfully submitted,
12:30 pm. The Court hereby excludes time through
October 25, 2021, under the Speedy Trial Act, 18        AUDREY STRAUSS
USC 3161(h)(7)(A), finding that the ends of justice     United States Attorney
outweigh the interests of the public and the
defendant in a speedy trial.
 So ordered: September 9, 2021                      By:
                                                       Rebecca T. Dell
                                                       Robert B. Sobelman
                                                       Assistant United States Attorneys

    Cc: Christopher Flood, Esq. (by ECF)
        David Greenfield, Esq. (by ECF)
        Barry Zone, Esq. (by ECF)
        Glenn Garber, Esq. (by ECF)
